Order, Supreme Court, Bronx County (Alexander W Hunter, Jr., J.), entered July 8, 2003, which denied the motions of defendants Bravo Bus Service, New York City Transit Authority and Manhattan and Bronx Surface Transit Operating Authority for summary judgment dismissing all claims and cross claims, unanimously affirmed, without costs.
*403The existence of issues of fact, particularly with regard to proximate cause and the roles played by the city bus and the illegally parked Bravo bus, precludes summary disposition (see Dowling v Consolidated Carriers Corp., 65 NY2d 799 [1985]; O’Connor v Pecoraro, 141 AD2d 443 [1988]). We have considered defendants-appellants’ remaining arguments and find them without merit. Concur—Buckley, P.J., Mazzarelli, Andrias, Williams and Sweeny, JJ.